UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-2159



KAMRAN TAVAKOLI-NOURI,

                                              Plaintiff - Appellant,

          versus


CENTRAL INTELLIGENCE AGENCY,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-98-
216-AMD)


Submitted:   March 11, 1999                 Decided:   March 17, 1999


Before WIDENER and LUTTIG, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kamran Tavakoli-Nouri, Appellant Pro Se. Larry David Adams, Assis-
tant United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kamran Tavakoli-Nouri appeals the district court’s order dis-

missing his action filed under the Freedom of Information Act.   We

have reviewed the record and the district court’s opinion and find

no reversible error.    Accordingly, we affirm on the reasoning of

the district court.    See Tavakoli-Nouri v. CIA, No. CA-98-216-AMD

(D. Md. July 15, 1998).*    We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                           AFFIRMED




     *
       The order from which Tavakoli-Nouri appeals was filed on
7-13-98, and entered on the district court's docket on 7-15-98,
in accordance with Fed. R. Civ. P. 58 and 79(a). See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                  2